PER CURIAM.
The trial court failed to provide proper notice under Rule 1.440(c), Florida Rules of Civil Procedure, of the trial below. We therefore reverse the Order of Dismissal as to all claims of both the appellant/cross-appellee and the appellees/cross-appellants that were pending at the time the Order of Dismissal was issued. On remand, the court is directed to hold a new trial on these claims, on proper notice to all parties, in compliance with Rule 1.440(c), Florida Rules of Civil Procedure.
PADOVANO, CLARK, and SWANSON, JJ., concur.